DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the manufacturing method of claim 1, in particular the limitations of forming a patterned second metal layer on the pixel electrode layer, wherein the patterned second metal layer comprises drain electrodes and touch signal lines, the drain electrodes are electrically connected to the pixel electrodes, and the touch signal lines are electrically connected to the touch electrodes; wherein the step of forming the patterned common electrode layer and the patterned first metal layer on the insulating layer using the same photomask comprises: sequentially forming the common electrode layer, the first metal layer, and a first photoresist layer on the insulating layer; exposing the first photoresist layer by a first half-tone photomask, and then exposing the first photoresist layer to form a patterned first photoresist layer, wherein the patterned first photoresist layer comprises a first portion corresponding to a gate portion to be formed in the first metal layer, a second portion corresponding to a portion of the touch electrodes to be formed in the common electrode layer, and a first through hole corresponding to a source/drain area of the active layer; and a thickness of the first portion is greater than a thickness of the second portion; using the patterned first photoresist layer as a mask to etch the common electrode layer and the first metal layer by a wet etching process to form a gate 
The closely related prior art, Yeh (US 20180188584) discloses (Figs. 1-10G) an array substrate, comprising: a substrate (SUB); an active layer (420c); an insulating layer (INS2); a common electrode layer (COM); a first metal layer (420S); a protective layer (INS3); a pixel electrode layer (PE); and a second metal layer (420D).
However, the prior art does not disclose or suggest the manufacturing method of claim 1, in particular the limitations of forming a patterned second metal layer on the pixel electrode layer, wherein the patterned second metal layer comprises drain electrodes and touch signal lines, the drain electrodes are electrically connected to the pixel electrodes, and the touch signal . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/CHARLES S CHANG/Primary Examiner, Art Unit 2871